DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 14-22 are currently pending in the application. Claims 8-13 are canceled.

Election/Restriction
Applicant’s confirmation of election without traverse of Invention I. in the reply filed on 10/29/21 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
An energy storage device in claims 6, 14 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following structure:
Energy storage device 130 (pg. 10 lines 28-32).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “wherein the coordinated modification includes maintaining both the speed of the gaseous fuel consuming engine and the air to fuel ratio of the gaseous fuel consuming 
Claims 20-22 are rejected for depending upon an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over THOMAS (US 6,876,097) in view of ALGRAIN (US 2014/0159365).
Regarding claim 19, THOMAS discloses an engine controller (80) for controlling a gaseous fuel (col. 2 line 46) consuming engine (60), the engine controller comprising non-transitory instructions (col. 4 lines 4-6) configured to cause the engine controller to:
obtain a speed of the gaseous fuel consuming engine (sensor 52 provides signal n indicative of engine speed to controller, col. 3 lines 45-48);
obtain an air to fuel ratio of the gaseous fuel consuming engine (sensor 76 supplies signal EGO to the controller indicative of the oxygen level which corresponds to the air/fuel ratio, col. 3 lines 60-64); and
based on a transient event affecting the gaseous fuel consuming engine (disclosed control system inherently responds to transient events; also implied i.a. col. 1 lines 22-23 and col. 15 lines 4-5), coordinate modification (i.a. Fig. 3B shows interdependent outputs throttle percent duty cycle command THRTLDC and fuel control valve duty cycle command FCVDC) of both a throttle valve (44) to change the speed of the gaseous fuel consuming engine and a trim valve (36) to change the air to fuel ratio of the gaseous fuel consuming engine to maintain the speed of the gaseous fuel consuming engine (at desired engine speed DESn, e.g. a rated speed setpoint, i.a. Fig. 3A and col. 4 lines 29-33).
THOMAS further discloses that changes in speed and corresponding changes in the frequency provided by a generator are undesirable (col. 11 lines 38-42) but falls short of explicitly disclosing maintaining the speed of the engine within a threshold deviance.
However, ALGRAIN teaches maintaining the speed of a gaseous fuel consuming engine (0024 lines 11-12) within a threshold deviance (desired operating range of rotational speed, 0024 lines 13 and 18-19) such that performance of the engine may be substantially consistent and efficient, and the electrical output of a generator may have voltage and frequency characteristics that are substantially consistent (0024 lines 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the speed of the engine of THOMAS to be within a threshold deviance as taught by ALGRAIN such that performance of the engine may be substantially consistent and efficient, 
	The limitations underlined above recite the intended results of modifying the throttle valve and the trim valve. In the case of THOMAS, the coordinated control of the throttle and trim valves are inseparably intertwined. The throttle valve may be said to be modified to change the speed of the gaseous fuel consuming engine because throttle position THRTLDC is based on the output of charge flow control operator 1120 to which engine speed n is an input (Fig. 3B). The trim valve may be said to be modified to change the air to fuel ratio because trim valve position FCVDC is based on the output of lambda control operator 1090 to which measured lambda L (L is the same as EGO, col. 5 line 66) is an input (Fig. 3B).
THOMAS as modified currently teaches wherein the coordinated modification includes maintaining the speed of the gaseous fuel consuming engine (at desired engine speed DESn, e.g. a rated speed setpoint, i.a. Fig. 3A and col. 4 lines 29-33) within a threshold deviance (desired operating range of rotational speed, ALGRAIN 0024 lines 13 and 18-19).
THOMAS further discloses wherein the coordinated modification includes maintaining the air to fuel ratio of the gaseous fuel consuming engine (controller controls engine to maintain lambda at desired lambda DL in a region between upper and lower limits 710 and 712, col. 6 lines 62-64) within a threshold deviance (region between upper and lower limits 710 and 712, col. 6 lines 62-64).
Regarding claim 20, THOMAS as modified teaches the engine controller of claim 1.
THOMAS further discloses wherein the gaseous fuel consuming engine includes a natural gas combustion engine (col. 13 line 17).
Regarding claim 21, THOMAS as modified teaches the engine controller of claim 1.
THOMAS does not disclose the remaining limitations of the claim.
However, ALGRAIN further discloses an engine controller (controller 32 controls generator set 16 and implicitly engine 24) is coupled to an energy storage device (30), configured to:
maintain a state of charge of the energy storage device (0046 lines 3-5); and
based on the transient event, cause the energy storage device to discharge power (0037 lines 9-12) to account for the increase in demand such that operation of the generator set remains within 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the controller of THOMAS the energy storage device and the cited control features taught by ALGRAIN to account for the increase in demand such that operation of the generator set remains within the desired operating range and the load demand increase is satisfied to minimize power fluctuations and limit abrupt frequency changes when a load is applied.
THOMAS as modified currently teaches the engine controller configured to maintain a state of charge of the energy storage device. While the detailed description of the best mode in ALGRAIN teaches the controller maintains the state of charge of the energy storage device, the detailed description falls short of explicitly teaching the controller obtains the state of charge of the energy storage device as part of the maintaining process. 
However, in the background ALGRAIN further teaches it is known to obtain a state of charge of an energy storage device (SOC may be monitored, 0004 lines 13-14) so that a desired state of charge may be maintained (0004 lines 16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the engine controller of THOMAS as modified to obtain the state of charge of the energy storage device so that the desired state of charge may be maintained as further taught by ALGRAIN so that the state of charge may be accurately maintained by closed-loop control.

Allowable Subject Matter
Claims 1-7 and 14-18 are allowed.
The following is an Examiner’s statement of reasons for allowance:
THOMAS (US 6,876,097) in view of ALGRAIN (US 2014/0159365) are considered to be the closest prior art of record.
Regarding claim 1, THOMAS discloses an engine controller (80) for controlling a gaseous fuel (col. 2 line 46) consuming engine (60), the engine controller comprising non-transitory instructions (col. 4 lines 4-6) configured to cause the engine controller to:

obtain an air to fuel ratio of the gaseous fuel consuming engine (sensor 76 supplies signal EGO to the controller indicative of the oxygen level which corresponds to the air/fuel ratio, col. 3 lines 60-64); and
based on a transient event affecting the gaseous fuel consuming engine (disclosed control system inherently responds to transient events; also implied i.a. col. 1 lines 22-23 and col. 15 lines 4-5), coordinate modification (i.a. Fig. 3B shows interdependent outputs throttle percent duty cycle command THRTLDC and fuel control valve duty cycle command FCVDC) of both a throttle valve (44) to change the speed of the gaseous fuel consuming engine and a trim valve (36) to change the air to fuel ratio of the gaseous fuel consuming engine to maintain the speed of the gaseous fuel consuming engine (at desired engine speed DESn, e.g. a rated speed setpoint, i.a. Fig. 3A and col. 4 lines 29-33).
THOMAS further discloses that changes in speed and corresponding changes in the frequency provided by a generator are undesirable (col. 11 lines 38-42).
ALGRAIN teaches maintaining the speed of a gaseous fuel consuming engine (0024 lines 11-12) within a threshold deviance (desired operating range of rotational speed, 0024 lines 13 and 18-19) such that performance of the engine may be substantially consistent and efficient, and the electrical output of a generator may have voltage and frequency characteristics that are substantially consistent (0024 lines 14-17).
	The limitations underlined above recite the intended results of modifying the throttle valve and the trim valve. In the case of THOMAS, the coordinated control of the throttle and trim valves are inseparably intertwined. The throttle valve may be said to be modified to change the speed of the gaseous fuel consuming engine because throttle position THRTLDC is based on the output of charge flow control operator 1120 to which engine speed n is an input (Fig. 3B). The trim valve may be said to be modified to change the air to fuel ratio because trim valve position FCVDC is based on the output of lambda control operator 1090 to which measured lambda L (L is the same as EGO, col. 5 line 66) is an input (Fig. 3B).
	The prior art fails to teach or render obvious the claim limitation “according to a predetermined relationship; wherein the predetermined relationship is determined using a model of the gaseous fuel 
Regarding claim 14, THOMAS discloses an engine controller (80) for controlling a gaseous fuel (col. 2 line 46) consuming engine (60), the engine controller comprising non-transitory instructions (col. 4 lines 4-6) configured to cause the engine controller to:
obtain a speed of the gaseous fuel consuming engine (sensor 52 provides signal n indicative of engine speed to controller, col. 3 lines 45-48);
obtain an air to fuel ratio of the gaseous fuel consuming engine (sensor 76 supplies signal EGO to the controller indicative of the oxygen level which corresponds to the air/fuel ratio, col. 3 lines 60-64); and
based on a transient event affecting the gaseous fuel consuming engine (disclosed control system inherently responds to transient events; also implied i.a. col. 1 lines 22-23 and col. 15 lines 4-5), coordinate modification (i.a. Fig. 3B shows interdependent outputs throttle percent duty cycle command THRTLDC and fuel control valve duty cycle command FCVDC) of both a throttle valve (44) to change the speed of the gaseous fuel consuming engine and a trim valve (36) to change the air to fuel ratio of the gaseous fuel consuming engine to maintain the speed of the gaseous fuel consuming engine (at desired engine speed DESn, e.g. a rated speed setpoint, i.a. Fig. 3A and col. 4 lines 29-33).
THOMAS further discloses that changes in speed and corresponding changes in the frequency provided by a generator are undesirable (col. 11 lines 38-42).
ALGRAIN teaches maintaining the speed of a gaseous fuel consuming engine (0024 lines 11-12) within a threshold deviance (desired operating range of rotational speed, 0024 lines 13 and 18-19) such that performance of the engine may be substantially consistent and efficient, and the electrical output of a 
	The limitations underlined above recite the intended results of modifying the throttle valve and the trim valve. In the case of THOMAS, the coordinated control of the throttle and trim valves are inseparably intertwined. The throttle valve may be said to be modified to change the speed of the gaseous fuel consuming engine because throttle position THRTLDC is based on the output of charge flow control operator 1120 to which engine speed n is an input (Fig. 3B). The trim valve may be said to be modified to change the air to fuel ratio because trim valve position FCVDC is based on the output of lambda control operator 1090 to which measured lambda L (L is the same as EGO, col. 5 line 66) is an input (Fig. 3B).
ALGRAIN further discloses an engine controller (controller 32 controls generator set 16 and implicitly engine 24) is coupled to an energy storage device (30), configured to:
maintain a state of charge of the energy storage device (0046 lines 3-5); and
based on the transient event, cause the energy storage device to discharge power (0037 lines 9-12) to account for the increase in demand such that operation of the generator set remains within the desired operating range and the load demand increase is satisfied (0037 lines 12-15) to minimize power fluctuations and limit abrupt frequency changes when a load is applied (0007 lines 4-5).
ALGRAIN further teaches it is known to obtain a state of charge of an energy storage device (SOC may be monitored, 0004 lines 13-14) so that a desired state of charge may be maintained (0004 lines 16-20).
The prior art fails to teach or render obvious the claim limitation “wherein the non-transitory instructions are configured to cause the engine controller to: cause the energy storage device to discharge by providing a positive command current signal to the energy storage device with a magnitude proportional to a target discharge rate; and cause the energy storage device to recharge by providing a negative command current signal to the energy storage device with a magnitude proportional to a target recharge rate” in the manner defined in the instant claim 14.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
The following remarks respond to Applicant’s arguments filed 10/29/21.
Applicant’s arguments regarding new claim 19, see pg. 9, have been fully considered but they are not persuasive. 
Firstly, Applicant relies upon the Examiner’s mapping and claim interpretation of claim 4 in the non-final rejection as evidence that the references fail to teach the new limitations of the claim 19 “maintaining both the speed…and the air to fuel ratio…within the threshold deviance.” Claim 4 did not recite a threshold deviance and the Examiner’s omission of mapping of a threshold deviance to the art under the rejection heading of claim 4 should not be taken to mean that the references fail to teach the limitation. The ALGRAIN reference as applied in the non-final rejection was relied upon in the rejection of claim 1 to teach only maintaining the speed within a threshold deviance (see pg. 8 of non-final rejection). Regarding the limitation of maintaining the air to fuel ratio within a threshold deviance, THOMAS discloses maintaining lambda at desired lambda DL in a region between upper and lower limits (see pg. 9 of the non-final rejection) which may be considered to read on the limitation as claimed.
Secondly, Applicant asserts the references do not teach the claimed limitation (see pg. 9). This is unpersuasive as the references appear to teach the limitations as cited above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                           /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747